Citation Nr: 1121365	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  09-12 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for posttraumatic stress disorder.

4.  Entitlement to an initial rating greater than 10 percent disabling for diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007, September 2009, December 2009, and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a July 2010 hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A transcript of that hearing is associated with the claims file.  

The issues of whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for posttraumatic stress disorder (PTSD), and entitlement to an initial rating greater than 10 percent for diabetes mellitus, type 2, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The probative evidence of record shows a relationship between the currently diagnosed bilateral hearing loss and the Veteran's military service.

2.  The probative evidence of record shows a relationship between the currently diagnosed tinnitus and the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus, which constitutes a complete grant of the Veteran's claims.  Therefore, no discussion of VA's duty to notify or assist is necessary."

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Hearing Loss

Service connection may also be granted for sensorineural hearing loss if it manifests in service or manifests to a compensable degree within one year of service separation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran's service treatment records do not show bilateral hearing loss for VA purposes at any time during his military service.  At the January 1966 enlistment examination, puretone thresholds were as follows (results below are in ISO (ANSI) units, converted from the original document's ASA units):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
15
20
LEFT
25
10
5
10
10

Speech audiometry did not test speech recognition ability percentages.  At the January 1969 service separation examination, results of the whisper test were 15/15 in each ear; puretone thresholds were not tested. 

There is also no postservice evidence of record, dated within one year of the Veteran's service separation, showing bilateral hearing loss that manifested to a compensable degree.  38 C.F.R. §§ 3.307, 3.309 (2010).  Nevertheless, service connection for hearing loss can still be established if medical evidence shows that a current impaired hearing disability is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Bilateral hearing loss was first diagnosed in the postservice period at a January 2006 VA audiological evaluation, noted as mild to severe sensorineural hearing loss in the right ear and moderate to severe sensorineural hearing loss in the left ear.  Similarly, normal to moderate sensorineural hearing loss in the right ear and normal to severe sensorineural hearing loss in the left ear, was diagnosed at the September 2007 VA examination.  

Two opinions of record discuss the relationship between the Veteran's hearing loss and his military service.  In a March 2007 opinion letter, the Veteran's private audiologist concluded that the Veteran's tinnitus and sensorineural hearing loss was due to acoustic trauma incurred while in active military service, based on the Veteran's audiogram and information obtained from their conversations.  Conversely, the September 2007 VA examiner stated that an opinion could not be provided without resorting to speculation; while military acoustic trauma was conceded due to the Veteran's military occupational specialty, and the Veteran's hearing loss was consistent with noise-induced hearing loss and was beyond age norms, he also had a significant postservice noise history without use of hearing protection which included decades of work as a truck driver and recreational use of lawn equipment and power tools.  

These opinions are both based on a clinical evaluation of the Veteran's hearing acuity, and his reported history of his inservice and postservice noise exposure, but only the private opinion is probative.  Although it is not clear that the private audiologist reviewed the Veteran's service treatment records, this lack of review does not reduce the probative value of the private opinion, especially since it appears from the opinion that the private audiologist was aware of the Veteran's inservice noise exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, because the September 2007 VA examiner could not provide an opinion without resorting to speculation, it is essentially non-evidence, as it does not provide a "yes" or "no" answer.  Perman v. Brown, 5 Vet. App. 237, 241 (1993) (finding that an opinion that did not provide a yes or no opinion constituted non-evidence in support of service connection).  

Finally, as noted above, the January 1966 audiogram tested puretone decibel loss, but the January 1969 examination consisted only of a whisper test.  Because the tests are different, any decline in the Veteran's hearing acuity from the time of his January 1966 enlistment examination to the time of his January 1969 service separation examination is likely undeterminable.  The Board also finds that the Veteran's lay statements, particularly those given at his July 2010 Board hearing, with respect to his noise exposure are credible to establish inservice acoustic trauma; it is noted that the September 2007 VA examiner also conceded inservice acoustic trauma, even if the Veteran also had postservice exposure to loud noise in his work as a truck driver and in recreational capacities.  With only the March 2007 private opinion having probative value, and in light of the other factors discussed above, resolving any doubt in the Veteran's favor warrants service connection for bilateral hearing loss.

Tinnitus

The Veteran seeks service connection for tinnitus.  He testified during his July 2010 Board hearing that his military occupational specialty involved working in the supply chain, and that his specific job responsibilities involved carrying weapons, ammunition, and other supplies through a loud warehouse into bunkers, and to helicopter landing pads where the helicopter motors were constantly running.  He also testified that he has experienced a constant, bilateral tinnitus since his time in service.  The Board finds the Veteran's statements both credible and consistent with his assigned military occupational specialty, as well as the documentation of his job responsibilities in his service records.  Exposure to acoustic trauma in service is conceded.

The service treatment records, to include the January 1969 service separation examination, do not reflect objectively documented evidence of tinnitus during service or at service separation.  However, "tinnitus" means a noise in the ears, such as ringing, buzzing, roaring, or clicking; it is usually subjective in type.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1914 (30th ed. 2003).  Indeed, tinnitus is a disorder uniquely ascertainable by the senses, and lay assertions as to its existence and duration are especially probative.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  The Veteran has asserted during the course of his appeal that his tinnitus began during service, and has continued through the present time.  The Board finds that these statements are credible lay evidence.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Tinnitus was also diagnosed in the postservice period at the September 2007 VA audiology examination.

Two opinions of record discuss the relationship between the Veteran's tinnitus and his military service.  A March 2007 private opinion letter from the Veteran's audiologist concluded that after a thorough review of the patient's audiogram, the Veteran's tinnitus and sensorineural hearing loss was due to noise indicated trauma incurred while in active military service.  Conversely, the September 2007 VA examiner could not provide an opinion without resorting to speculation because although military acoustic trauma was conceded due to the Veteran's military occupational specialty, the Veteran also had a significant postservice occupational and recreational noise history without the use of hearing protection.  

Because the September 2007 VA examiner cannot provide an opinion without resorting to speculation, her opinion cannot be afforded probative weight.  Perman, 5 Vet. App. at 241.  This leaves the March 2007 private opinion as the only probative opinion of record, and it relates the Veteran's tinnitus to his military service.  As the Veteran's testimony that he has experienced tinnitus since military service has been found credible, and although the Veteran had postservice noise exposure in both recreational and occupational capacities, the fact remains that the onset of the Veteran's tinnitus preceded such postservice noise exposure.  More importantly, there is no competent medical evidence of record indicating that the Veteran's current tinnitus is not related to noise exposure during service.  Resolving any doubt in the Veteran's favor, service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to the applicable regulations concerning the payment of monetary benefits.

Entitlement to service connection for tinnitus is granted, subject to the applicable regulations concerning the payment of monetary benefits.



REMAND

In a September 2009 rating decision, service connection for diabetes mellitus, type 2, was granted, and an initial 10 percent rating assigned; after considering the newly acquired October 2009 VA examination report, a December 2009 rating decision continued that 10 percent initial rating.  Additionally, a January 2010 rating decision declined to reopen the issue of entitlement to service connection for posttraumatic stress disorder.  

In July 2010, the Veteran submitted a statement indicating his disagreement with the January 2010 denial of reopening of the claim for service connection for PTSD and with initial rating for diabetes mellitus, type 2, assigned by the October 2009 rating decision and continued by the December 2009 rating decision.  The filing of a notice of disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Review of the claims file and of VA's internal document tracking database reveals that no Statement of the Case has been issued with respect to either issue.  38 U.S.C.A. § 1114(j) (West 2002).  Therefore, remand is required.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the issues of whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for PTSD, and entitlement to an initial rating greater than 10 percent for diabetes mellitus, type 2, are remanded for the following action:

Issue a statement of the case, and notify the Veteran of his appellate rights, with respect to the issues of whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for PTSD, and entitlement to an initial rating greater than 10 percent for diabetes mellitus, type 2.  38 C.F.R. § 19.26 (2010).  In the notice and Statement of the Case, remind the Veteran that to vest the Board with jurisdiction over these issues, a timely substantive appeal to the January 2010 rating decision denying the reopening of the claim for service connection for PTSD, and the September 2009 and December 2009 rating decisions denying a higher initial rating for diabetes mellitus, type 2, must be filed.  38 C.F.R. § 20.202 (2010).  If the Veteran perfects an appeal as to either issue, return the case to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


